SEPARATE DISSENTING OPINION.
WOODSON, J. —
I. I concur in all that has been said by Judge YallxaNT in the opinion filed by him in this cause; but in the view I take of the case it is wholly immaterial whether the grantees in the deed take a vested or a contingent remainder thereunder. In either event, in my opinion, the judgment should be reversed and the cause remanded, with permission granted to the parties interested to take such legal action as in their judgment they may deem proper, in order to secure or protect their rights to the real estate involved.
In my judgment the deed in question is clearly, upon its face, violative of the Statute of Perpetuities, and is consequently absolutely null and void for all *269purposes whatsoever. If that is true, then the deed conveyed no estate of any character to any of the grantees mentioned therein, hut upon the contrary the grantors in the deed died, the owners of the land described therein, arid it should be divided between their heirs-at-law according to the Statutes of Descent and Distribution.
II. The third paragraph of the deed in question, in so far as it is material to the point I wish to suggest, reads as follows:
“Third: From and after the death of said Cath-erina Lauman and the said John F. Lauman, the said party of the second part and his successors in trust, shall hold the real estate above described, or so much thereof as shall not have been disposed of as above provided, to the use, benefit and behoof, share and share alike, of the children horn or to he horn of the marriage of said John F. Lauman and Catherina Lauman, the children now living being named as follows, to-wit: John Henry Lauman, born May 30th, 1854, Catherina Maria Alvina Lauman, born November 25th, 1863, John Frederick William Lauman, bom November 11, 1867, Catherina Carolina Wilhelmina Lauman, born September 13th, 1869; and the said party of the second part, or his successors in trust, shall collect and receive all the rents, issues and profits arising or accruing from said real estate, out of which he or they shall pay the taxes levied or assessed upon said real estate. ...
“At the expiration of ten years from and after the date when the youngest of said children shall have attained lawful age, the said trustee or his successor in trust, shall make a final settlement with each of said children, paying over to each of them then living, and to the heirs at law of such of them as may have departed this life, their respective equal shares as aforesaid, of the said rents and profits, and there*270upon this trust shall cease and he determined, and the title to said real estate and every part and portion thereof, not disposed of as hereinbefore provided, shall without any act to be done or performed by said trustee or his successor in trust, pass to and become fully vested in "fee simple in said children then living, and in the heirs at law of such of said children as mag then be dead.”
By reading the third clause of said deed it is seen that it expressly provides that the unborn children of the unborn grantees mentioned in the deed should take an interest in the real estate conveyed, provided a child should be born unto the grantors prior to their death, and provided further that said child had died leaving a child or other heirs surviving him at the time distribution was made of the real estate, described in the deed by the trustees, under the terms of the deed. That being true, and it appearing upon the face of the deed, it is clearly seen, without a shadow of doubt, that it was not only possible but highly probable that an unborn child of an unborn child might have taken an interest .in said deed. In other words, if after the execution of .the deed there had been born unto John F. Lauman and Catherina Lauman, his wife, the grantors in the deed, a child (whom for convenience we will call James Lau-man), and if prior to said distribution James Lauman had died leaving surviving him a child or children (whom for convenience we will call Charles and Alfred Lauman), then in that case James, Charles and Alfred Lauman would have taken an interest in said real estate under the deed of the grantors who were the parents of James and the grandparents of Charles and Alfred Lauman, notwithstanding the fact that none of them were bom at the time the deed was executed. Consequently, as before stated, the unborn child of an unborn child might have taken the title to the real estate in question, under the deed we are *271asked to construe. That being unquestionably true, then the died is void and inoperative for any purpose, for the reason that it plainly and diametrically contravenes and does violence to both the letter and the spirit of the Statute of Perpetuities, which declares all instruments void which purport to convey real estate to the unborn child of an unborn child, or for a period of time beyond a life or lives in being, and twenty-one years-thereafter, allowing the period of gestation in addition, of a child en ventre sa mere, who is to take under such a limitation.
This question came before Division One of this court in the recent case of Shepperd v. Fisher, 206 Mo. 208, and after a most exhaustive research and mature deliberation, the court said:
“Mr. Washburn lays down the rule of law against perpetuities in the following language: ‘Still the policy of the law is against clogging the free alienation of estates, and, as will be shown hereafter, it has become an imperative, unyielding rule of law, first, that no estate can be given to the unborn child of an unborn child; and, second, that lands cannot be limited in any mode so as to be locked up from alienation beyond the period of a life or lives in being and twenty-one years after, allowing the period of gestation in addition of a child en ventre sa mere, who is to take under such a limitation.’ [1 Washburn on Real Prop. (4 Ed.), p. 110, sec. 57.]
‘ ‘ Sherwood, J., quotes, with approval, the foregoing language of Mr. Washburn in the case of Lockridge v. Mace, 109 Mo. l. c. 166. In discussing this same question another eminent authority says: ‘Per-petuities are grants of property, where the vesting of an estate or interest is unlawfully postponed; and they are called perpetuities, not because the grant, as written, would make them perpetual, but because they transgress the limits which the law has set in *272restraint of grants that tend to a perpetual suspense of the title, or of its vesting; or, as is sometimes, with less accuracy, expressed, to a perpetual prevention of alienation. It is any limitation tending to take the subject of it out of commerce for a longer period than a life or lives in being, and twenty-one years beyond; and in case of a posthumous child, a few months more, allowing for the term of gestation; or it is such a limitation of property as renders it unalienable beyond the period allowed by law. The particular feature in limitations of future interests, with which the rule against perpetuities is connected,, is the time of their vesting or, in other words, of their becoming interests transmissible to the representatives of the grantee, devisee or legatee, and disposable by him.’ [Rice on Modern Law of Real Property, p. 755, sec. 270; Mifflin’s Appeal, 121 Pa. St. 205.]
“Continuing, the same author, in the following section, says: ‘It was always easy to determine where an executory devise contravenes the rale against per-petuities by this single inquiry, viz: Is it possible that the event or contingency upon which the estate must vest, may not occur or happen within the prescribed period limited by the rule? For if, by any possibility, the event might not happen within the time, the devise is obnoxious to the rule, and hence invalid. In all instances, under all circumstances, the contingency upon which the vesting of the estate hinges must be of such a character that it will infallibly occur sometime within the limit.’
“Mr. Rice lays down the true test of the legality of such limitations in the following language: ‘In the application of this rule, in order to test the legality of a limitation, it is not sufficient that it be capable of taking effect within the prescribed period; it must be so framed as ex necessitate to take effect, if at all, within that time. If, therefore, a limitation is made to depend upon an event which may happen immedi*273ately after the death of the testator, hat which may not occnr antil after the lapse of the prescribed period, the limitation is void. The object of the rule is to prevent any limitation which may restrain the alienation of property beyond the precise period within which it must by law take effect. . . . The true test by which to ascertain whether a limitation over is void for remoteness, is very simple. It does not depend upon the character or nature of the contingency or event upon which it is to take effect. These may be varied to any extent. But it turns on the single question, whether the prescribed contingency or event may. not arise until after the time allowed by law, within which the gift over must take effect.’ [Rice on Modern Law of Real Property, p. 762, sec. 275.]
“The rule of law against perpetuities is not complicated nor difficult of understanding, but is like most rules of universal application — it is often found difficult in applying it to the facts of a particular case. But if the object of the rule is constantly borne in mind, and the kind of interests or estates which come under its operation, the proper application of the rule is very much simplified. The object of the rule, as before stated, is to leave the alienation or circulation of property free from all entanglements and other obstructions, so that it will freely pass and circulate in the channels of commerce, and the kind of the estates to which the rule applies are contingent remainders, conditional limitations, executory devises and springing and shifting uses. These interests or estates at common law were inalienable, because of their contingent nature. [2 Washburn on Real Property (4 Ed.), p. 591, see. 6.]
“Such estates withdrew the landed property from the ordinary channels of commerce, its disposal and* acquisition was rendered difficult, its improvement was *274greatly retarded, tlie development of the country was stayed, and the capital of the country was gradually withdrawn from trade and circulation. In order to escape from that condition of things, the courts originated and developed and put in force the rule against perpetuities. It is a pure and simple judge-made law of extensive application, and in force in one form or other in every .civilized nation on the globe, and stands inexorably against all efforts tending to impede. or clog the channels of- commerce.
“In the absence of statutes to the contrary, this rule never applies to vested remainders, because at common law they were always alienable and for that reason they never fall under the ban of the courts, or the displeasure of the lawmakers, except in recent years a few of the States have enacted statutes' prohibiting the sale of vested remainders. In the States where those statutes exist, of course, the rule of per-petuities applies with equal reason and force to vested as it does to contingent remainders. [Rice on Modern Law of Real Property, pp. 755 to 764, secs. 270 to 276; Gray on Rule Against Perpetuities, p. 167, sec. 205; Washburn on Real Property (4 Ed.), p. 705, sec. 4.] ”
In the Shepperd case, just quoted from, one clause of the deed there under consideration contained the identical vice pointed out in the deed involved in the -case at bar, and in passing upon that identical question the court used this language:
‘ ‘ Such births are not only possible but highly probable, in fact, such a child has been born unto Susan Ellen Shepperd since the death of the testator. It is thus seen that the estate under the fifth clause of the will may not vest until the birth of an unborn child of an unborn child; and that under the sixth paragraph it cannot vest in fee in the child born since the death of the testator unto the said Susan Ellen Shepperd until it also has issue born, which will be *275beyond the allotted time prescribed by the rule, because such issue would be the unborn issue of the unborn bodily heirs of said Susan Ellen Shepperd. [1 Washburn on Real Property (4 Ed.), p. 110, sec. 57; Rice on Modern Law of Real Property, pp. 761, 762, sec. 274; Lockridge v. Mace, 109 Mo. l. c. 166.]”
The fact that no child was born unto the grantors in the deed in question does not change the legal effect of the deed, for the reason that if it is possible for an unborn child of an unborn child to take under the deed, it is just as void as if such child had in fact been born, as was the fact in the Shepperd case.
The same question was presented to this court in the case of Bradford v. Blossom, 190 Mo. 110. The opinion in that case was written by Burgess, J., and the court there held that a will which offended against the Statute of Perpetuities was void.
The same case came before the Court in Banc, and by a unanimous court the same doctrine was again announced therein. [Bradford v. Blossom, 207 Mo. 177.] Also to the same effect see: Heald v. Heald, 56 Md. 300; Donohue v. McNichol, 61 Pa. St. 73; Barnum v. Barnum, 26 Md. 119; Gray on Perpetuities (2 Ed.), secs. 369 to 382; Coggin’s Appeal, 10 Am. St. 569; In re Walkerly, 49 Am. St. 136-7.
In fact all of the text-writers and adjudications of this country and of England enunciate the rule to be as stated*in the case of Shepperd v. Fisher, supra; and I have been unable to find a single authority holding to the contrary on either side of the waters.
I' am, therefore, clearly of the • opinion that the deed in question is absolutely void upon its face, and that it conveyed no title whatever to any one.
IH. It is contended that the validity of the deed is not questioned in this case.
That is true, and the opinion of Fox, J., filed herein, so states, but, as I view the case, that is wholly *276immaterial, for tlie reason that tlie vice of tlie deed appears upon its face and should ve hold it to he a valid deed, the clear effect of that ruling would he to overrule a long line of cases heretofore decided hy this court, and wipe from the jurisprudence of this State the law against perpetuities, which is conceded hy all to he one of the best and wisest laws extant, and which is in force in every civilized country on the glohe. Not only that, hut it would also set a bad example for con-veyancers of real estate in the future and invite the execution of deeds and wills which cannot stand the legal test.
I am, therefore, of the opinion that the judgment should he reversed and the cause remanded for the purposes heretofore stated in paragraph one of this opinion.